Exhibit 10.9

STRUCTURAL OVERADVANCE NOTE

$1,500,000

March 2, 2007

 

For value received, the undersigned, TRADESTAR CONSTRUCTION SERVICES, INC., a
New Mexico corporation and PETROLEUM ENGINEERS, INC., a Louisiana corporation
(together, the “Borrower”), hereby promises to pay on the Termination Date under
the Credit Agreement (defined below), to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), acting through its Wells Fargo Business Credit
operating division, at its office in Denver, Colorado, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of One
Million Five Hundred Thousand Dollars ($1,500,000) or the aggregate unpaid
principal amount of all Structural Overadvances made by the Lender to the
Borrower under the Credit Agreement (defined below) together with interest on
the principal amount hereunder remaining unpaid from time to time, computed on
the basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Credit and Security Agreement dated as of May 23, 2006, as amended
(the “Credit Agreement”) by and between the Lender and the Borrower.  The
principal hereof and interest accruing thereon shall be due and payable as
provided in the Credit Agreement.  This Note may be prepaid only in accordance
with the Credit Agreement.

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof.  This Note is the
Structural Overadvance Note referred to in the Credit Agreement.  This Note is
secured, among other things, pursuant to the Credit Agreement and the Security
Documents as therein defined, and may now or hereafter be secured by one or more
other security agreements, mortgages, deeds of trust, assignments or other
instruments or agreements.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Note is not paid when due, whether or not legal
proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

TRADESTAR CONSTRUCTION SERVICES, INC.

PETROLEUM ENGINEERS, INC.

 

 

By:

/s/ Kenneth Thomas

 

By:

/s/ D. Hughes Watler, Jr.

Name:

Kenneth Thomas

 

Name:

D. Hughes Watler, Jr.

Its:

Vice President and Secretary

Its:

Chief Financial Officer

 

1


--------------------------------------------------------------------------------